OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on January 11, 1990 and is currently in good standing. She currently practices law in Pennsylvania and has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State. The affidavit states that she has not practiced law in New York State since March 30, 1991 and that she has no intention of returning to this State. There are no complaints pending against her.
We grant the application and direct that her name be stricken from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted, and name stricken from roll of attorneys.